

115 HR 4005 : Medicaid Reentry Act
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 4005IN THE SENATE OF THE UNITED STATESJune 20, 2018Received; read twice and referred to the Committee on FinanceAN ACTTo promote State innovations to ease transitions to the community for individuals who are inmates
			 of a public institution and eligible for medical assistance under the
 Medicaid program.1.Short titleThis Act may be cited as the Medicaid Reentry Act.2.Promoting State innovations to ease transitions integration to the community for certain individuals(a)Stakeholder group development of best practices; Medicaid Innovation Accelerator Program(1)Stakeholder group best practicesNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall convene a stakeholder group of representatives of managed care organizations, Medicaid beneficiaries, health care providers, the National Association of Medicaid Directors, and other relevant representatives from local, State, and Federal jail and prison systems to develop best practices (and submit to the Secretary and Congress a report on such best practices) for States—(A)to ease the health care-related transition of an individual who is an inmate of a public institution from the public institution to the community, including best practices for ensuring continuity of health insurance coverage or coverage under the State Medicaid plan under title XIX of the Social Security Act, as applicable, and relevant social services; and(B)to carry out, with respect to such an individual, such health care-related transition not later than 30 days after such individual is released from the public institution.(2)State Medicaid program innovationThe Secretary of Health and Human Services shall work with States on innovative strategies to help individuals who are inmates of public institutions and otherwise eligible for medical assistance under the Medicaid program under title XIX of the Social Security Act transition, with respect to enrollment for medical assistance under such program, seamlessly to the community.(b)Guidance on innovative service delivery systems demonstration project opportunitiesNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Administrator of the Centers for Medicare & Medicaid Services, shall issue a State Medicaid Director letter, based on best practices developed under subsection (a)(1), regarding opportunities to design demonstration projects under section 1115 of the Social Security Act (42 U.S.C. 1315) to improve care transitions for certain individuals who are soon-to-be former inmates of a public institution and who are otherwise eligible to receive medical assistance under title XIX of such Act, including systems for, with respect to a period (not to exceed 30 days) immediately prior to the day on which such individuals are expected to be released from such institution—(1)providing assistance and education for enrollment under a State plan under the Medicaid program under title XIX of such Act for such individuals during such period; and(2)providing health care services for such individuals during such period.(c)Rule of constructionNothing under title XIX of the Social Security Act or any other provision of law precludes a State from reclassifying or suspending (rather than terminating) eligibility of an individual for medical assistance under title XIX of the Social Security Act while such individual is an inmate of a public institution.Passed the House of Representatives June 19, 2018.Karen L. Haas,Clerk.